                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


UNITED STATES OF AMERICA for
use and benefit of A&C
CONSTRUCTION & INSTALLATION CO.
WLL,

                    Plaintiff,                 Case No. 17 C 4307
          v.                             Judge Harry D. Leinenweber
ZURICH AMERICAN INSURANCE
COMPANY and THE INSURANCE
COMPANY OF PENNSYLVANIA,

                   Defendants.


                    MEMORANDUM OPINION AND ORDER

                            I.    BACKGROUND

     This case arises out of a construction project in Qatar.       The

Plaintiff brings this action against the sureties who guaranteed

payment of monies due it from the general contractor, Black Cat.

This case has been beset by inaction of the parties that has

apparently prevented progress toward resolution of the case.

     At a status hearing on October 31, 2018, the Court inquired

as to why there was so little progress.         The parties blamed each

other for the inaction.     Defendants suggested that the case be

reassigned to a Magistrate Judge to resolve outstanding issues.

The Court instead instructed the parties to submit a Joint Status

Report describing the outstanding issues with the hope that doing

so would resolve or at least narrow the issues.        Even though there
are apparently only three outstanding Motions, the parties could

not agree on how to describe the current status of the case.

Instead Plaintiff filed a ten-page status report and the Defendants

filed a fifteen-page status report.     The net result of all these

pages was to advise the Court that there are three outstanding

Motions that need resolution.      They are Plaintiff’s Motion to

Strike Affirmative Defenses, Defendants’ Motion to Compel a Rule

30(b)(6) deponent, and Defendants’ Motion to Compel Plaintiff to

organize its supplementary document production in a meaningful

manner.

                          II.   DISCUSSION

      A.   Plaintiff’s Motion to Strike Affirmative Defenses

     The Defendants’ Answers show that they have filed eight so-

called affirmative defenses.    These affirmative defenses are as

follows:

     First: “The Amended Complaint fails to state a claim
     upon which relief can be granted.”

     Second: “A&C received payment in full for any work
     performed under its Subcontract Agreement with Black
     Cat.”

     Third: “A&C’s claims are barred by the doctrine of
     waiver.”

     Fourth: “A&C’s claims are barred by the doctrine of
     laches.”

     Fifth: “A&C’s claims are barred by the doctrine of
     unclean hands.”


                                - 2 -
      Sixth: “A&C’s claims are barred by the                      notice
      requirements of 40 U.S.C.A. § 3133(b)(2).”

      Seventh: “A&C’s claims are barred by the Statute of
      Limitations contained in 40 U.S.C.A. § 3133(b)(2).”

      Eighth: “To the extent A&C’s Request for Relief against
      the Sureties exceeds the penal sum of the Bond, it is
      improper   and  excessive   pursuant  to   40  U.S.C.A.
      § 3133(b)(2) and should be stricken.”

      Defendants     respond    to    Plaintiff’s       Motion    to     Strike

Affirmative Defenses alleging (1) that the Motion is untimely, and

(2) that there is a valid basis for each affirmative defense.

      First, with respect to timeliness, a court may either waive

the   untimeliness   or   on   its   own     consider   the   validity   of   an

affirmative defense sua sponte.            Williams v. Jader Fuel Co., 944

F.2d 1388, 1399 (7th Cir. 1991).             Rule 12(f) allows a court to

consider the insufficiency of a pleading at any time, even though

its attention was drawn to the pleading by an untimely motion.

Getting the pleadings in order is a desirable action at any time

so that time is not wasted on irrelevance.          Moreover, the presence

of inappropriate affirmative defenses makes it more difficult for

the court to prepare adequate instructions for the jury.

      An affirmative defense, if properly pleaded, is appropriate

if the defendant has the burden of proof on the matter raised by

the affirmative defense, or if the defendant’s proof of the defense

does not controvert the plaintiff’s proof.                Winforge Inc. v.

Coachmen Industries, Inc., 691 F.3d 856, 872 (7th Cir. 2012).

                                     - 3 -
However, a defendant must still supply appropriate factual context

to meet the standards of Rule 8 as well as the Twombly-Iqbal

standards, which is the majority view in this District.                          Sarkis

Café, Inc. v. Sarks in the Park, LLC, 55 F. Supp. 3d 1034,1040

(N.D. Ill. July 3, 2014) (Lee, J.).                 With these principles in mind

the    court    will   consider      the    affirmative       defenses    pleaded     by

Defendants.

       Number 1 is clearly inappropriate as it adds nothing to the

case and is therefore dismissed.               Cassetoca Software v. Computer

Sciences Corp., No. 11 C 2187, 2011 WL 4431031 (N.D. Ill. Sept.

22, 2011).      Number 2, however, is an affirmative defense that is

appropriate to raise since the Defendants are secondarily liable

to Plaintiffs.         If, in fact, Plaintiff has been paid in full by

Defendants’ principal then it has no claim against the sureties.

Numbers 3, 4, and 5, waiver, laches, and unclean hands, are

equitable defenses and thus must be pled with the specific elements

required to establish such defenses.                 Reis Robotics USA v. Concept

Industries, 462 F. Supp. 2d 897, 907 (N.D. Ill. 2006).                         Only the

bare    bones    of    these   defenses       are     pled,      and   they    are   not

sufficiently      fleshed      out    to     provide       appropriate    notice      to

Plaintiff.      These are dismissed.               Numbers 6, a statutory notice

requirement, and 7, a statute of limitations defense are both

appropriate      affirmative      defenses         since   the   burden   is    on   the


                                           - 4 -
Defendant to prove these.       However, Number 8, exceeding the penal

sum of the bond, is certainly not an appropriate affirmative

defense.   Plaintiff must prove the existence and the terms of the

bond issued by the Defendants to Black Cat.          Its proof therefore

must include the amount of the bond.        If Plaintiff seeks to recover

more than the bond amount, it would be Plaintiff’s burden to prove

why it is entitled to more than the bond amount.         This defense is

dismissed.

     In conclusion, the Court strikes Affirmative Defenses 1, 3,

4, 5, and 8.      The Motion to Strike Affirmative Defenses 2, 6, and

7 is denied.

             B.    Motion to Compel Organization Deponent

     The Defendants have been seeking to obtain the deposition of

the Plaintiff’s designated Rule 30(b)(6) deponent since first

noticed on April 10, 2018.         They have been frustrated time and

again due to inability of the designated witness, Jean Louis

Cardahi (“Cardahi”), to obtain a visa.           Plaintiff has suggested

alternatives including taking the deposition in one of 26 countries

where Cardahi can legally appear.           Defendants object unless the

Plaintiffs agree to pay the costs of sending attorneys to any place

other than Chicago, Illinois, the forum selected by Plaintiff,

which Plaintiff declines to do.       Plaintiff also suggests that the

deposition   be    taken   by   teleconferencing.     Defendants   do   not


                                    - 5 -
unreasonably decline this alternative as the case is very document

heavy and taking such a deposition by teleconferencing would be

unwieldy.      However,     this   Motion    is   apparently    resolved.      On

December 28, 2018, the Court was advised that Cardahi was issued

a visa on December 26, 2018, which will allow him to be deposed in

Chicago as requested by Defendants. The Defendants have apparently

agreed to depose him on an agreeable date no later than the end of

February 2019.       The Court agrees and orders Plaintiff to produce

Cardahi in Chicago, Illinois, by February 28, 2019, or in the

alternative, produce another qualified Rule 30(b)(6) deponent in

Chicago by that date.

     C.     Motion to Require Plaintiff to Comply with Rule 34

     Defendants contend in this Motion that Plaintiff is guilty of

“document dumping” in violation of Rule 34.            Plaintiff in response

contends that it is entitled to the protection of the portion of

the rule that enables a party to “dump” documents if that is the

way they are kept in the ordinary course of business.               It appears

that Plaintiff has produced documents with different organization

principles which tends to undermine its contention that all the

documents are kept in the ordinary course of business. Apparently,

the Plaintiff, after meeting and conferring on their original

document     production,      relented      and    provided      labeling     and

organization    of    the   documents.        Now,    with     respect   to   its


                                     - 6 -
supplemental production, Defendants want Plaintiff to provide the

same type of labeling and organizing.                The reason for the rule

permitting production of documents, not specifically organized in

accord to the specific requests, is that it is assumed that the

documents are truly kept in the ordinary course of business and

thus are organized in some way that is useful to the business

producing the documents.         In re Sulfuric Antitrust Litigation, 231

F.R.D.    351,   362   (N.D.    Ill.    September    27,     2005).           Here   the

Plaintiff’s      supplemental     production      consists       of    over    150,000

pages.    The fact that it is a supplemental production strongly

suggests that the documents were not kept in the ordinary course

of business as contemplated by Rule 34.                  If they had been, they

would have been produced in response to the first request.                           The

Defendants’ Motion is granted, and the Plaintiff is ordered to

organize and label documents in the categories as asked for in the

production request.

                                III.    CONCLUSION

     For the reasons stated herein, the Court rules as follows:

     1.     Plaintiff’s        Motion    to     Strike     is    granted        as    to

Affirmative Defense Nos. 1, 3, 4, 5 and 8, and denied as to

Affirmative Defense Nos. 2, 6 and 7.

     2.     Defendants’        Motion    to     Compel     the        Rule    30(b)(6)

deposition of Jean Louis Cardahi is granted.                     The Court orders


                                        - 7 -
Plaintiff to produce for deposition Jean Louis Cardahi in Chicago

(or other agreeable location), by February 28, 2019, or if for

some reason Cardahi is not available by that date, Plaintiff is to

produce some other qualified Rule 30(b)(6) witness in Chicago by

February 28, 2019.

     3.   Defendants’ Motion to Require Plaintiff to Comply with

Rule 34 is granted, and Plaintiff is ordered to organize and label

documents in the supplemental production in the categories set

forth in the production request.

     A final comment.   This case has been pending for almost two

years without the parties even starting depositions.    The parties

are ordered to get together and move the case forward, hopefully

without further interference by the Court.

IT IS SO ORDERED.




                                      Harry D. Leinenweber, Judge
                                      United States District Court

Dated: 1/15/2019




                              - 8 -
